Citation Nr: 0523221	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-23 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance under Chapter 30, Title 
38, United States Code, for the reimbursement of the cost of 
three exams taken on March 8, 2003, and three exams taken on 
April 18, 2002.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from December 
1996 to December 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  In that decision, the RO determined 
that the veteran could not be provided Chapter 30 educational 
assistance benefits for the reimbursement of the cost of any 
exams taken prior to March 29, 2003, which was one year 
before the date that the application for such benefits had 
been received.  The veteran perfected an appeal of that 
decision, and the case is ready for appellate review.  


FINDINGS OF FACT

The veteran's application for educational assistance benefits 
under Chapter 30, for the reimbursement of the cost of three 
exams taken on March 8, 2003, and three exams taken on April 
18, 2002, was not received until March 29, 2004.


CONCLUSION OF LAW

The requirements for a retroactive award of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for the reimbursement of the cost of three exams taken 
on March 8, 2003, and three exams taken on April 18, 2002, 
have not been met. 38 C.F.R. § 21.7131(a) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requests entitlement to educational assistance 
benefits for the reimbursement of the cost of three exams 
taken on March 8, 2003, and three exams taken on April 18, 
2002.  Application for this benefit was not received until 
March 29, 2004.  The veteran asserts, in essence, that he 
originally mailed out his application for reimbursement in 
November 2003, but that he was given erroneous information by 
the VA office on his college campus to the effect that he 
"needed to mail his application for benefits to Atlanta, 
Georgia, which handled all applications for the GI Bill."  
He claims that he figured that the paper work would take some 
time, and so he did not check out the status of his 
application until February 1, 2004.  He argues that because 
he allegedly relied on VA's incorrect information, his claim 
should be granted.  The veteran has also asserted that he 
"was not aware, nor did he ever see it in the GI pamphlets, 
that there is a one year cut-off date" for when he had to 
apply for reimbursement.  The veteran has provided no written 
documentation in support of these assertions.  

Applicable regulations governing the payment of Chapter 30 
educational benefits prohibit an award for any period earlier 
than one year prior to the date of the receipt of the 
application or enrollment certification, whichever is later. 
The date on which an award of educational assistance benefits 
commences is the latest of the following dates: (1) the date 
the educational institution certifies the enrollment; (2) the 
date one year before VA receives the veteran's application; 
(3) the effective date of the approval of the course, or one 
year before the date VA receives the approval notice, 
whichever is later. 38 C.F.R. § 21.7131(a).

While the Board does not doubt the veracity of the 
appellant's assertions, there is no objective evidence of 
record demonstrating that he filed a written application for 
Chapter 30 benefits in a timely manner, that is, prior to his 
March 29, 2003 application, the circumstances in this case 
are quite unfortunate and the Board acknowledges that this 
decision is harsh.  In accordance with the applicable law, 
however, there is no option but to deny the claim.  Simply 
put, the United States Supreme Court has held that payments 
of money from the Federal Treasury are limited to those 
authorized by statute, and erroneous advice given by a 
Government employee to a benefit claimant cannot estop the 
Government from denying benefits not otherwise permitted by 
law.  Office of Personnel Management v. Richmond, 110 S. Ct. 
2465 (1990).

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) prescribes VA duties to notify the claimant of 
the evidence needed to substantiate a claim, of the evidence 
VA will obtain, and of the claimant's responsibilities with 
regard to obtaining evidence.  It also prescribes VA duties 
to help a claimant obtain relevant evidence.  VCAA is 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).

In this case, a VCAA notice was not provided to the veteran.  
However, because the law, and not the facts, are controlling 
of the issue at hand, it is difficult to discern what, if 
any, additional guidance VA could have provided to the 
claimant, regarding what further evidence he should submit to 
receive the benefits sought on appeal.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Accordingly, the appellant is 
not prejudiced by appellate review of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to educational assistance under Chapter 30, Title 
38, United States Code, for the reimbursement of the cost of 
three exams taken on March 8, 2003, and three exams taken on 
April 18, 2002, is denied.  




	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


